Citation Nr: 1429578	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-18 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of fracture to the left wrist/hand, to include arthritis.

2.  Entitlement to service connection for vertigo.
 
3.  Entitlement to service connection for nose, sinus, and throat problems. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M.H.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.  These matters come before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

A hearing before the undersigned was held at the RO in May 2013.  The hearing transcript has been associated with the claims file.

These matters were remanded by the Board in October 2013 for additional development and are now again before the Board for adjudication.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, these claims were remanded in October 2013 for additional development of the record.  The Board's remand directives were not sufficiently completed.  Accordingly, while additional delay is unfortunate, a remand is mandatory.  Stegall v. West, 11 Vet. App. 268 (1998).

Initially, the Board reminds the RO, the AMC, and any competent medical professional that examines the claims file and renders an opinion in this matter that the Veteran's service treatment are unavailable as they were deemed destroyed by fire.  Where the Veteran's service records are unavailable, VA has a heightened obligation to assist the claimant in the development of his claim.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Board's prior remand required VA examination and opinion as to etiology of the claimed residuals of fracture to the left wrist/hand, vertigo, and nose, sinus, and throat problems.  Unfortunately, prior to the scheduled examinations, the Veteran suffered a massive stroke and became incapacitated such that he was unable to attend a VA examination.  The RO received information from the Veteran's spouse that he is now paralyzed and living in a nursing facility and is unable to attend an examination.  The record also reveals that the Veteran suffers from Alzheimer's dementia.  Thus, rather than reschedule the examinations, the RO obtained a medical opinion from a medical officer of the Appeals Management Center (AMC).  Following submission of the May 2014 opinion, the AMC issued a supplemental statement of the case (SSOC) and returned the matter to the Board.  

With regard to the left wrist claim, the AMC Medical Officer essentially provided no opinion finding that it would require mere speculation to assume the type and location of wrist fracture without additional medically based clinical notes, current radiographs and examination of the wrist.  Initially, the Board notes that a competent medical professional must take into account he Veteran's lay reports that he fell on the ice and broke his wrist in Germany, and that he had a cast at the time and has experienced pain ever since.  See March 2008 Veteran statement.  He further elaborated at his May 2013 hearing, reporting that the fall on the ice was in January or February 1955 and that he wore a cast for five weeks.  After the cast came off, the Veteran reported he struggled to complete PT due to soreness in his wrist, although he never complained.  As to the current condition, the Veteran reported that his wrist still pops when he moves it and, at times, it swells a little.  He also reported that he had been a barber for fifty years and would often drop his comb out of his left hand, describing the sensation as a feeling as though the comb would suddenly slide out of his hand because he had no control.  The Veteran confirmed at the hearing that these symptoms have existed ever since the wrist fracture in service, yet he confirmed that he had never received a diagnosis of arthritis in the left wrist.  The Board notes that the May 2014 AMC Medical Officer's opinion did not take into account any of the Veteran's competent lay statements  and merely concluded that no opinion could be rendered due to the lack of current medical examination.  An examiner is not free to ignore competent lay statements.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service").   The review of the claim in this Veteran's case must be completed in an especially compassionate manner, considering the missing service records coupled with the Veteran's present physical condition.  In June 2014, the Veteran's representative suggested that the Veteran could be examined at the nursing facility in which he now resides.  On remand, the RO or AMC must investigate the possibility of examining the Veteran at his nursing facility.  If such an option is not possible, the RO or AMC must obtain an adequate opinion from a competent medical professional, which takes into account the very relevant lay evidence of record.

As to the Veteran's vertigo claim, the Veteran's claims file includes evidence of a current diagnosis of vertigo.  He was receiving medication (Meclizine) in 2007 for vertigo, according to VA clinical records.  At his May 2013 hearing, he reported initial diagnosis some twenty five years earlier, but reported that he first experienced an episode of dizziness on the ship in service.  In fact, the Veteran testified that he had an episode of vertigo on the date of the hearing at the hotel room in which he was staying.  Initial episodes of dizziness were observed by the Veteran in service.  He reported that the ship's journey to Germany was nine days, that he experienced episodes of dizziness on the ship and for a week after disembarking in Germany.  He confirmed at his hearing that he did not obtain treatment for the dizzy spells during service.  He did report at the hearing, as well as in an earlier March 2008 written statement, that he experienced periodic episodes of dizziness over the many years since service.  More recent VA clinical notes, including a January 2014 note, continue to show that the Veteran carries a diagnosis of vertigo with treatment via medication.  The Board also acknowledges that the record includes an opinion indicating that the Veteran has vertigo related to service.  See May 2013 K.W. statement.  The author of the opinion, an office manager for a medical doctor, did not provide a rationale for the opinion, and, although the author works at a medical office, there is no indication that the author is competent to offer such an opinion.  Thus, the Board's prior Remand found that another opinion is needed.  The May 2014 AMC Medical Officer submitted an opinion finding that it is less likely than not that the Veteran's dizziness was incurred in military service.  This opinion is completely contrary to the Veteran's credible and competent lay statements related to his in-service incurrence.  Moreover, the rationale for the May 2014 opinion was that the Veteran "clearly" experienced sea sickness in service.  The basis for this finding is unclear, and a finding of sea sickness is inconsistent with a finding that there was no dizziness in service.  Again, it appears that the AMC Medical Officer failed to consider competent lay evidence, which renders the opinion inadequate.  See Dalton v. Nicholson, 21 Vet. App. at 39.  In that a diagnosis of vertigo is confirmed in the current clinical records, this matter must be remanded for the purposes of an adequate medical opinion on the issue of whether service connection is warranted for vertigo.  The RO or AMC must obtain an adequate opinion from a competent medical professional, which takes into account the relevant lay evidence of record.

Finally, the Board's prior remand required a VA examination with opinion to determine whether the Veteran has a disorder manifested by nose/sinus/throat problems due to service.  The Board acknowledged that a private pulmonologist, L.C., provided a positive nexus opinion in June 2013 and required the VA examiner to provide an opinion taking this positive evidence into account.  Further review of the claims file reveals that the Veteran's claim is based upon the notion that he was exposed to mustard gas in a gas chamber without a mask during basic training in 1953, after which he began experiencing breathing and sinus problems.  He reported that he again underwent similar training in Germany with both mustard and tear gas in the summer of 1954.  See Veteran's March 2008 statement.  Moreover, in June 2013, a fellow soldier submitted a lay statement in support of the Veteran's claim, which confirmed that in basic training and in Germany, the soldiers underwent training during which they entered a gas chamber without masks.  At the May 2013 hearing, the Veteran confirmed that after this exposure,  his sinuses and nasal passages would burn like fire for several days.  He reported experiencing congestion, drainage, and sore throat in service several times after this, as well as after his separation from active service.  In June 2013, the Veteran submitted another statement indicating that he had a sinus infection and strep throat in 1955 immediately after discharge from service.  He also reported ongoing treatment for similar issues over the many years since.  The Board recognizes that the Veteran's VA clinical records show the diagnosis of allergic rhinitis in 2007, at the time he initiated VA primary care treatment, as well as in January 2014, the most recent clinical evidence of record.    In May 2014, however, the AMC Medical Officer submitted a report suggesting only that issues related to the Veteran's sinus, nose and throat are not due to post-service asbestos exposure, with extensive narrative discussion of medical treatise evidence related to asbestosis.  The AMC Medical Officer went on to state that there was no x-ray evidence of asbestosis in the Veteran, after which the report suggests that because two cited clinical notes, in 2005 and 2007, show normal ears and notes, the claimed disability is less likely than not caused by the Veteran's active service.  This report addresses an asbestosis claim, which the Veteran did not make, and provides and  egregiously inadequate analysis of the claim at hand.  The RO or AMC must obtain an adequate opinion from a competent medical professional, which takes into account the relevant medical and lay evidence of record.

On remand, the RO or AMC should also obtain relevant ongoing VA and non-VA treatment records which may show treatment for the claimed disabilities.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO or AMC must obtain and associate with the claims files any relevant, non-duplicative records from any VA and/or non-VA treatment facility that has treated the Veteran's left wrist/hand, vertigo, or sinus, nose and throat complaints.  All attempts to secure this evidence must be documented in the claims file by the RO or AMC.  If, after making reasonable efforts to obtain named records the RO or AMC is unable to secure same, the RO or AMC must notify the Veteran and (a) identify the specific records the RO or AMC is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by the RO or AMC with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO or AMC must investigate the possibility of examining the Veteran at the nursing facility in which he resides.  If possible, schedule the Veteran for examination to determine the nature of the current residuals of the fracture to the left wrist/hand, which occurred in approximately January or February 1955 in Germany.  If no such examination is possible, the RO or AMC must obtain an opinion from a competent medical professional, which takes into account the competent and credible lay testimony in the claims file, including that summarized in the body of the Remand, above.  The examiner or competent medical professional issuing the independent opinion should review the claims file and state whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's current symptoms of the left wrist/hand are residuals of the in-service wrist fracture in 1955.  The Veteran's reports of symptoms continuing since the time of his casted wrist in service must be taken into account. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important that each disability be viewed in relation to its history (38 C.F.R. § 4.1 (2013), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).
 
3.  Obtain an opinion as to the etiology of the Veteran's currently diagnosed vertigo from a competent medical professional, which takes into account the competent and credible lay testimony in the claims file, including that summarized in the body of the Remand, above.  The competent medical professional issuing the independent opinion should review the claims file and state whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's current vertigo initially manifested with the dizzy spells experienced by the Veteran in service or is otherwise causally related to service.  The Veteran's reports of symptoms in-service and continuing since service must be taken into account. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important that each disability be viewed in relation to its history (38 C.F.R. § 4.1 (2013), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010)

4.  The RO or AMC must investigate the possibility of examining the Veteran at the nursing facility in which he resides.  If possible, schedule the Veteran for examination to determine the nature of the current sinus, nose and throat problems.  If no such examination is possible, the RO or AMC must obtain an opinion from a competent medical professional, which takes into account the competent and credible lay testimony in the claims file, including that summarized in the body of the Remand, above.  The examiner or competent medical professional issuing the independent opinion should review the claims file and state whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's current symptoms related to his sinus, nose and throat, to include the documented allergic rhinitis, are residuals of the in-service exposure to mustard and tear gas without a mask. The Veteran's reports of symptoms during service, immediately after his separation from service, and continuing since that time must be taken into account. 

The examiner must take into account and discuss the June 2013 pulmonologist opinion.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important that each disability be viewed in relation to its history (38 C.F.R. § 4.1 (2013), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  The RO or AMC should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  Stegall.  If any of the ordered actions is determined to have not been undertaken or to have been taken in a deficient manner, the RO or AMC should take appropriate corrective action.
 
6.  When the development requested has been completed, the case should be reviewed by the RO or AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
 Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


